Case 1:20-cv-03274-LDH-SMG Document 16 Filed 11/13/20 Page 1 of 2 PageID #: 80


                        LEEDS BROWN LAW, P.C.
                         One Old Country Road, Suite 347
                           Carle Place, New York 11514
                                  (516) 873-9550
________________________________Attorneys at Law_______________________________


                                                                        November 13, 2020

VIA ECF
Hon. LaShann DeArcy Hall
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:      Patel v. St. John’s University
                           Case No. 1:20-cv-02114-LDH-SMG

                           Gallagher v. St. John’s University
                           Case No. 1:20-cv-03274-LDH-SMG

Dear Judge Hall:

        We represent Plaintiff Shiv Patel and Plaintiff Posner in the above-captioned matter. We
write jointly with Plaintiff Gallagher and Defendant St. John’s University pursuant to Your
Honor’s Nov. 6, 2020 Order to apprise the Court of the parties’ positions on Plaintiffs’ two
anticipated applications, including one seeking consolidation of the two actions that Plaintiffs
contend assert nearly identical claims on behalf of a nearly identical putative class. Both Plaintiff
groups and Defendants have conferred and agreed to the following procedures for submission to
the Court.

       Within seven days, Plaintiffs will jointly file a motion for consolidation and leave to file a
consolidated complaint pursuant to F.R.C.P. 42 and simultaneously seek appointment of Plaintiffs’
counsel as interim lead counsel. Defendants consent to the consolidation and filing of the
consolidated complaint, but take no position on Plaintiffs’ request to appoint interim class counsel
under Rule 23(g).1




1
   Defendant denies many of the underlying factual allegations and denies the violation of any law. Moreover,
Defendant further takes the position: “in the Patel case, the plaintiff already amended the complaint once and, in the
Gallagher case, if a consolidated complaint adds any new or enhanced allegations, the Gallagher complaint will have
been amended too. Therefore, if it becomes necessary for any Plaintiff to attempt to amend the complaint in the wake
of Defendant’s anticipated motion to dismiss, it will not be a request for a first amendment.”




5881963v.2
Case 1:20-cv-03274-LDH-SMG Document 16 Filed 11/13/20 Page 2 of 2 PageID #: 81

LEEDS BROWN LAW, P.C.
        The Court’s time and consideration is appreciated.

                                                             Respectfully submitted,

                                                             LEEDS BROWN LAW, P.C.

                                                             ________________________
                                                                   Brett R. Cohen


cc: All Counsel of Record (via ECF)




5881963v.2
